


THIRD AMENDMENT TO


ADVISORY AGREEMENT




This THIRD AMENDMENT to ADVISORY AGREEMENT is entered into as of November 13,
2012, among American Realty Capital - Retail Centers of America, Inc. (the
“Company”) and American Realty Capital Retail Advisor, LLC (the “Advisor”).


RECITALS


WHEREAS, the Company and the Advisor entered into that certain Advisory
Agreement (the “Advisory Agreement”), dated as of March 17, 2011, as amended
from time to time; and


WHEREAS, pursuant to Section 15.2 of the Advisory Agreement, the Company and the
Advisor desire to make a certain amendment to the Advisory Agreement.
NOW, THEREFORE, in consideration of the premises made hereunder, and for good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.
Amendment to Section 8.2 of the Advisory Agreement. Effective July 1, 2012,
Section 8.2 of the Advisory Agreement is hereby replaced in its entirety with
the following:



“8.2    Asset Management Fee. The Company shall pay an Asset Management Fee to
the Advisor as compensation for services rendered in connection with the
management of the Company's assets in an amount equal to 0.75% per annum of
Average Invested Assets; provided, however, that the Asset Management Fee shall
be reduced by any Oversight Fee payable to the Advisor, such that the aggregate
Asset Management Fee and the Oversight Fee do not exceed 0.75% per annum of the
Average Invested Assets. The Asset Management Fee is payable on the first
business day of each month for the respective current month in the amount of
0.0625% of Average Invested Assets as of such date. The Advisor shall submit an
invoice to the Company, accompanied by a computation of the Asset Management Fee
for the applicable month. The Asset Management Fee to be paid for a month will
be reduced by the average monthly amount that NAREIT FFO, as adjusted, during
the six months ending on the last day of the calendar quarter immediately
preceding the date that such Asset Management Fee is payable is less than the
Distributions declared with respect to such six month period. For purposes of
this determination, NAREIT FFO, as adjusted, is NAREIT FFO adjusted to (i)
include acquisition fees and related expenses which is deducted in computing
NAREIT FFO; and (ii) include non-cash restricted stock grant amortization, if
any, which is deducted in computing NAREIT FFO.”


2.
Amendment to Article 5 of the Advisory Agreement. Article 5 of the Advisory
Agreement is hereby replaced in its entirety with the following:



“Article 5
Bank Accounts
 
The Advisor may establish and maintain one or more bank accounts in the name of
the Company or the Operating Partnership and may collect and deposit into such
account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company or the Operating Partnership, under such terms and
conditions as the Board may approve; provided, that no funds shall be commingled
with the funds of the Advisor.  The Advisor shall upon request render
appropriate accountings of such collections and payments to the Board and the
independent auditors of the Company.”


[Signature page follows.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this agreement as of the date first set forth above.


AMERICAN REALTY CAPITAL - RETAIL CENTERS OF AMERICA, INC.






By:    _/s/ Edward M. Weil, Jr.__________________
Name:    Edward M. Weil, Jr.
Title:    President




AMERICAN REALTY CAPITAL RETAIL ADVISOR, LLC


By:
American Realty Capital Retail Special Limited Partner, LLC,



its Member


By:
American Realty Capital Trust IV, LLC,



its Managing Member






By:    _/s/ Nicholas S. Schorsch________________
Name:    Nicholas S. Schorsch
Title:    Authorized Signatory










